By the Court.

The words used in this release ought not to be extended beyond the consideration. Otherwise we should make a release for the parties which they never intended or contemplated. The whole instrument is to be taken together, and not divided into parts, as has been ingeniously attempted by the counsel for the defendants. It is a general and a reasonable rule, that more general words in an instrument shall be restrained by other expressions more limited in the same instrument, (a) But in examining the instrument under consideration, it is hardly necessary to appeal to this rule. The plain meaning here is, that twenty-five dollars had *been paid to each of the releasors. This is recited in the preamble. This was obviously the cause and occasion of making the release, and it cannot be understood as intended to have any other operation than to discharge the executor from that particular demand. It is, then, no answer to the demand of Wing and his wife, for. whose benefit this suit was instituted, and they are entitled to recover the legacy bequeathed to the wife. Therefore let execution issue in their names for the amount of that legacy, with interest from the respective times it was made payable, and costs.

 [Vide Worcester Bank vs. Reed & Al., post, 267. — Ed.]